Order, Family Court, New York County (Leah Marks, J.), entered June 19, 1992, which terminated respondent mother’s parental rights and transferred guardianship and custody of the subject children to petitioner agency for the purposes of adoption, following a fact-finding determination that respondent had permanently neglected the subject children, unanimously affirmed, without costs.
The court properly found that the agency’s diligent attempts to encourage and strengthen the parental relationship were thwarted by this utterly uncooperative and indifferent parent (Matter of Sheila G., 61 NY2d 368, 385). In any event, the agency was excused from exerting such efforts as respondent failed to keep the agency apprised of her whereabouts for a period exceeding six months (Social Services Law § 384-b [7] [e]).
We have considered respondent’s other arguments and find *410them to be without merit. Concur—Wallach, J. P., Kupferman, Ross, Nardelli and Williams, JJ.